Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with HEMAVATHY PERUMAL on 07/29/2022.
	The application has been amended as follows:
Claim 1 (currently amended): A method comprising:
determining metadata corresponding to an input image, wherein the metadata comprises a distribution of luminance values in the input image, and the metadata at least partially represents a creative intent indicative of how the input image is intended to be viewed;
determining a black level of a display device and a peak luminance value of the display device, wherein the black level of the display device represents a lowest luminance value achievable on the display device, and the peak luminance value of the display device represents a highest luminance value achievable on the display device;
determining a tone mapping function that adaptively compensates for the black level of the display device based on the metadata, the black level of the display device, and the peak luminance value of the display device; and
applying the tone mapping function to the input image to generate a tone-mapped image that adaptively compensates for the black level of the display device, wherein the tone-mapped image is provided to the display device for presentation, and the tone mapping function applied comprises a portion of a piecewise explicit Bezier curve if a pre-determined percentage of pixels of the input image have luminance values that are less than a pre-determined threshold

Claim 2 (original): The method of claim 1, wherein the distribution of luminance values comprises a cumulative distribution function (CDF) of pixels in the input image.

Claim 3 (currently amended): The method of claim 1, wherein determining the tone mapping function that adaptively compensates for the black level of the display device comprises:
determining if the black level of the display device is substantially similar to [[the]]a black level of [[the]]a reference display.

Claim 4 (original): The method of claim 3, wherein determining the tone mapping function that adaptively compensates for the black level of the display device further comprises:
if the black level of the display device is substantially similar to the black 
level of the reference display, generating an explicit Bezier curve without compensation for the black level of the display device, wherein the tone mapping function comprises the explicit Bezier curve.

Claim 5 (original): The method of claim 4, wherein applying the tone mapping function to the input image comprises:
applying the explicit Bezier curve to the input image to generate the tone-mapped image without compensation for the black level of the display device.

Claim 6 (currently amended): The method of claim 3, wherein determining the tone mapping function that adaptively compensates for the black level of the display device further comprises: 
if the black level of the display device is not substantially similar to the black level of the reference display, generating [[a]]the piecewise explicit Bezier curve comprising the portion with compensation for the black level of the display device, and another portion without compensation for the black level of the display device, wherein the tone mapping function comprises the piecewise explicit Bezier curve.

Claim 7 (currently amended): The method of claim 6, wherein applying the tone mapping function to the input image comprises:
determining whether [[a]]the pre-determined percentage of pixels of the input image have luminance values that are less than [[a]]the pre-determined threshold.

Claim 8 (canceled)

Claim 9 (currently amended): The method of claim 7, wherein applying the tone mapping function to the input image comprises:
if the pre-determined percentage of pixels of the input image have luminance values that are not less than the pre-determined threshold, applying the another portion of the piecewise explicit Bezier curve to the input image to generate the tone-mapped image without compensation for the black level of the display device.

Claim 10 (previously presented): The method of claim 1, wherein the input image is a frame of an input video, the metadata further comprises the creative intent, and the creative intent is further indicative of a particular visualization of the input image a provider of the input image intends for a user to view. 

Claim 11 (currently amended): A system comprising:
at least one processor; and
a non-transitory processor-readable memory device storing instructions that when 
executed by the at least one processor causes the at least one processor to perform operations including:
determining metadata corresponding to an input image, wherein the metadata comprises a distribution of luminance values in the input image, and the metadata at least partially represents a creative intent indicative of how the input image is intended to be viewed;
determining a black level of a display device and a peak luminance value of the display device, wherein the black level of the display device represents a lowest luminance value achievable on the display device, and the peak luminance value of the display device represents a highest luminance value achievable on the display device;
determining a tone mapping function that adaptively compensates for the black level of the display device based on the metadata, the black level of the display device, and the peak luminance value of the display device; and
applying the tone mapping function to the input image to generate a tone-mapped image that adaptively compensates for the black level of the display device, wherein the tone-mapped image is provided to the display device for presentation, and the tone mapping function applied comprises a portion of a piecewise explicit Bezier curve if a pre-determined percentage of pixels of the input image have luminance values that are less than a pre-determined threshold

Claim 12 (original): The system of claim 11, wherein the distribution of luminance values comprises a cumulative distribution function (CDF) of pixels in the input image.

Claim 13 (currently amended): The system of claim 11, wherein determining the tone mapping function that adaptively compensates for the black level of the display device comprises:
determining if the black level of the display device is substantially similar to [[the]]a black level of [[the]]a reference display.

Claim 14 (original): The system of claim 13, wherein determining the tone mapping function that adaptively compensates for the black level of the display device further comprises:
if the black level of the display device is substantially similar to the black 
level of the reference display, generating an explicit Bezier curve without compensation for the black level of the display device, wherein the tone mapping function comprises the explicit Bezier curve.

Claim 15 (original): The system of claim 14, wherein applying the tone mapping function to the input image comprises:
applying the explicit Bezier curve to the input image to generate the tone-mapped image without compensation for the black level of the display device.

Claim 16 (currently amended): The system of claim 13, wherein determining the tone mapping function that adaptively compensates for the black level of the display device further comprises: 
if the black level of the display device is not substantially similar to the black level of the reference display, generating [[a]]the piecewise explicit Bezier curve comprising the portion with compensation for the black level of the display device, and another portion without compensation for the black level of the display device, wherein the tone mapping function comprises the piecewise explicit Bezier curve.

Claim 17 (currently amended): The system of claim 16, wherein applying the tone mapping function to the input image comprises:
determining whether [[a]]the pre-determined percentage of pixels of the input image have luminance values that are less than [[a]]the pre-determined threshold;

if the pre-determined percentage of pixels of the input image have luminance values that are not less than the pre-determined threshold, applying the another portion of the piecewise explicit Bezier curve to the input image to generate the tone-mapped image without compensation for the black level of the display device.

Claim 18 (previously presented): The system of claim 11, wherein the input image is a frame of an input video, the metadata further comprises the creative intent, and the creative intent is further indicative of a particular visualization of the input image a provider of the input image intends for a user to view. 

Claim 19 (currently amended): A non-transitory processor-readable medium that includes a program that when executed by a processor performs a method comprising:
determining metadata corresponding to an input image, wherein the metadata comprises a distribution of luminance values in the input image, and the metadata at least partially represents a creative intent indicative of how the input image is intended to be viewed;
determining a black level of a display device and a peak luminance value of the display device, wherein the black level of the display device represents a lowest luminance value achievable on the display device, and the peak luminance value of the display device represents a highest luminance value achievable on the display device;
determining a tone mapping function that adaptively compensates for the black level of the display device based on the metadata, the black level of the display device, and the peak luminance value of the display device; and
applying the tone mapping function to the input image to generate a tone-mapped image that adaptively compensates for the black level of the display device, wherein the tone-mapped image is provided to the display device for presentation, and the tone mapping function applied comprises a portion of a piecewise explicit Bezier curve if a pre-determined percentage of pixels of the input image have luminance values that are less than a pre-determined threshold

Claim 20 (original): The non-transitory processor-readable medium of claim 19, wherein the distribution of luminance values comprises a cumulative distribution function (CDF) of pixels in the input image.

Allowable Subject Matter
Claims 1 -7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter of original claim 8 is incorporated into the independent claims. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611